DETAILED ACTION
This is a Final office action on the merits in application number 15/323,203. This action is in response to Applicant’s Amendments and Arguments dated 11/23/2020. Claims 1, 4, 8, 9, 11, 14, 15 and 17 were amended.  Claims 2 and 5 were previously cancelled and Claims 7 and 13 are newly cancelled.  Claims 19-22 are newly added. Claims 1, 3, 4, 6, 8-12, 14-22 are pending and have been examined on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant asserts on page 11, top, of the Remarks dated 11/23/2020 that the Prior Art asserted by the Office: “Haitin is deficient because mobile workstation 50 does not send an inventory update message directly to the inventory database 22 (i.e. base station 30 acts as a middle man to update the server as described in paragraph [0044])” and Applicant further asserts on page 11, top, “In addition, even if mobile workstation 50 may have a direct communication link with central inventory database 22, there is no suggestion of mobile workstation 50 sending an inventory update message directly to the inventory database 22”.  Examiner replies that Applicant appears to be referring to the previously claimed ([Claim 1, page 3, bottom] “cause an inventory message to be to be sent to the central inventory database”).  Examiner replies that infra.
Applicant further asserts on page 11, bottom, that the Prior Art asserted by the Office does not teach Applicant’s newly amended Claim 1 and new claims 19-20 that recite transmitting “wirelessly”.  As discussed in the 35 USC 103 rejection, infra, Haitin teaches this new element also. 
Claim Objections
The previous objections to Claims 7 and 13 are moot due to the cancellation of these claims.
Claim 17 is newly objected to because of the following informality: Claim 17 recites “(Previously Presented)…
Claims 19-22 are objected to because of duplicate numbering. Applicant has newly added Claims 19-22. Applicant’s original claims dated 12/30/2016 also contained Claims 19-22 which are different from the newly added Claims 19-22. Applicant submitted a preliminary amendment on 12/30/2016 cancelling Claims 19-22. To avoid confusion between the original Claims 19-22 and the newly added Claims 19-22, Examiner requests that Applicant re-number the newly added Claims.

Claim Rejections - 35 USC § 112
The previous rejections to Claims 1 and 4 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn in view of Applicant’s amendment.

The previous rejections to Claims 7 and 13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn in view of the cancellation of these claims.

The previous rejection to Claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 6, 8-10, 14-16 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2003/0120384 (Haitin) in view of U.S. Patent Publication 2014/0197954 (Caputo).

Regarding Claims 1 and 4:
Haitin teaches a medication administration system. Haitin teaches: (Currently Amended) A medication system, comprising: a patient-specific database: ([0073] “information stored in the cart processor is transmitted to the server 20” and [0137] “Preferably, each time a medication is taken by the patient, the attendant is required by cart 50 to confirm and log this event. If a medication is not taken by a patient, cart 50 preferably requires the attendant to log the reason the medication was not administered. This is also required of the attendant if during the round a patient is not in his/her bed. In this case, the attendant would log that the patient was skipped and the reason therefor. As disclosed above, the logging of these events are transmitted to server 20” and [0138] “the attendant attends to the gathering of this information and inputs the information via cart connector 58 or manually via keyboard 56. The gathering of this information is also logged and stored in cart 50 until cart 50 is coupled to cabinet 30 for transmitting said information to server 20”). Examiner interprets Applicant’s patient-specific database to be equivalent to “information stored in the cart processor” which is the inventory of medication on a 

a mobile workstation located in a healthcare facility, ([0063] “medicine cart 50”).

the mobile workstation including a compartment movable between an open configuration wherein content of the compartment is accessible and a closed configuration wherein the content of the compartment is not accessible;  ([0063] “medication cart 50…compartments 51…preferably in the form of drawers” and [0064] “plurality of drawers 51…controllably locked by a locking and spring mechanism” and see Fig 5, item 51).

 a base station containing medications for the patient; and ([0044] “medicine cabinet 30”)

a central inventory database: ([0040] “central server 20, provided in a medical institution, is coupled to a medicine cabinet 30 and workstation 70 and comprises a database 22 and a server processor 23” and  [0078] “one or more workstation(s) 70…pharmacy and inventory control” and [0091] “medical institution may utilize more than one work station 70 where each work station is coupled to server 20 and provides authorized users with access to the workflow program” and [0060] “medicine cabinet 30 may be alternatively located in the central pharmacy”).

wherein the mobile workstation includes a control module ([0064] “cart processor” and [0067] “cart program” and see also ([0123] “cart processor 52”).

coupled to the patient- specific database and configured to be operably coupled to the compartment, ([0073] information stored in the cart processor is transmitted to the server 20” and [0067] “The cart processor accesses the cart program in order to operate cart 50 in accordance with a preferred embodiment. For example, the cart program assigns the drawers 51 to specific patients, controls the access to drawers 51, 52 and instructs the health care attendant in the filling of cart 50 and the administration of medications to the patients”).

the control module configured to: accept an association signal that comprises an identification of a patient ([0122] “Processor 38 forwards the selected patient to cart processor 52, which assigns a specific drawer 51 of medication cart 50 for the selected patient”). 

and record in the patient-specific database the identification of the patient, an association that the compartment is associated with the patient([0123] “cart processor 52 receives the open signal from cabinet processor 38, sends an open drawer signal to the patient specific drawer 51 assigned to the selected patient”). Examiner notes that the cart processor has to know (i.e. look up in memory) which drawer was assigned to a particular patient in order to open that particular drawer.

accept a load signal that comprises identification of at least one medication of medications from  the base station or other medications from within the healthcare facility that is prescribed for the patient and, upon receipt of the load signal, cause the compartment that is associated with the patient to move to the open configuration: : ([0123] “cart processor 52 receives the open signal from cabinet processor 38, sends an open drawer signal to the patient specific drawer 51 assigned to the selected patient, causing patient specific drawer 51 to unlock and spring forward, all other drawers of cart 50 remaining locked and in a closed position”).

record in the patient-specific database that the at least one medication from the base station or from within the healthcare facility is contained in the compartment that is associated with the Page 2 of 12Appln. No.: 15/323,203TPM-125US Amendment Dated November 23, 2020 Reply to Office Action of July 24, 2020 patient, ([0124] “the attendant takes the appropriate dose of a medication from an open medication specific drawer 31 of cabinet … when the correct medication has been retrieved, the medicine is placed in open patient specific drawer 51 of cart 50” and [0134] “The patient's name is also displayed on screen 54 together with the list of medications contained within the respective patient specific drawer 51, the total number of medications in drawer 51”).

and wirelessly transmit a storage message to the central inventory database indicating that the at least one medication is stored in the compartment, ([0085] “The workflow program (running on the workstation which is in communication with the central server 20 and database 22) also independently calculates and maintains a running inventory of the contents of medicine cabinet 30” and [0099] “any one of the components of system 10 may communicate directly with any other component by wireless communication such as RF or IR communication means, wherein each components comprises a means of communicating in a wireless environment” and [0074] “ 

wherein the patient-specific database is remote and separate from the central inventory database, the central inventory database is associated with the healthcare facility, and the central inventory database stores a total stock of the medication throughout the healthcare facility; ([0138] “information…stored in cart 50… until cart 50 is coupled to cabinet 30 for transmitting said information to server 20” and [0040] “central server 20, provided in a medical institution , is coupled to a medicine cabinet 30 and workstation 70 and comprises a database 22 and a server processor 23…server 20 may also be coupled to a pharmacy computer”).

accept a dispense signal that comprises the identification of the patient and, upon receipt of the dispense signal, cause the compartment that is associated with the patient to move to the open configuration: ([0134] “When the attendant arrives with cart 50 at the patient's bedside, the attendant preferably uses bar code reader 57 to scan the patient's wristband. Cart processor 52 detects the patient code input by bar code reader 57, compares the received code to the patient codes stored therein, associates the code with a patient, and causes the patient's specific drawer 51 to be unlocked and pushed forward, wherein the other drawers of cart 50 remain locked and in the closed position”).

record in the patient-specific database that the at least one medication is removed from the compartment that is associated with the patient ([0068] “While operating cart 50, the healthcare attendant is preferably required to log each event that is requested by the cart program and/or conducted by the healthcare attendant, e.g., taking of the medication by the patient, refusal of medication by the patient, absence of the patient, and the like”).

…the total stock of the medication stored in the central inventory database is maintained when the at least one medication is removed from the compartment that is associated with the patient; and ([0137] “each time a medication is taken by the patient, the attendant is required by cart 50 to confirm and log this event” and  [0138] “The gathering of this information is also logged and stored in cart 50 until cart 50 is coupled to cabinet 30 for transmitting said information to server 20”). Examiner is interpreting Applicant’s central inventory database to be equivalent to database 22, as taught by Haitin.  Haitin teaches that the cart processor 52 on the cart 50 keeps a different, patient specific, inventory of the medication on the cart and the cart inventory is updated as the cart 50 dispenses medicine to patients but the database 22 is not updated (i.e. inventory quantities are maintained in the cabinet) until the cart comes back to the cabinet 30/base station and uploads the changes in inventory to the server 20. See also ([0068] “healthcare attendant logs each event… take medication, refusal of medication and [0069] “this information is later transmitted to the server 20”).

 record that the medication removed from the compartment that is associated with the patient has been administered or wasted, and ([0068] “While operating cart 50, the healthcare attendant is preferably required to log each event that is requested by the cart program and/or conducted by 

 wirelessly transmit an inventory message to the central inventory database indicating that the medication removed from the compartment has been administered or wasted, wherein in response to the inventory message, the central inventory database updates the total stock of the medication, and ([0137] “cart 50 is coupled to cabinet 30 for transmitting said information to server 20” and [0090] “workflow program provides…the type and quantities of medications as dispensed and as replenished”).  and [0099] “any one of the components of system 10 may communicate directly with any other component by wireless communication such as RF or IR communication means, wherein each components comprises a means of communicating in a wireless environment” and [0074] “ cart 50 may communicate directly with server 20 through a direct network connection or through a wireless IR or RF connection. Cart 50 may alternatively communicate with cabinet 30 through a wireless IR or RF connection” and [0079] “when the functionality of server 20 resides on a workstation 70, a direct link to cart(s) 50 may be provided, such as through a wired connection or wireless IR or RF connection”).  Examiner interprets that the inventory quantities tracked and reported by the workflow program are updated when the cart 50 returns after dispensing medication to patients.

wherein the inventory message is wirelessly transmitted from the mobile Page 3 of 12Appln. No.: 15/323,203TPM-125USReply to Office Action of July 24, 2020workstation to the central inventory database independent of the location of the mobile workstation in the healthcare facility. ([0079] “when the functionality of server 20 resides on a workstation 70, a direct link to cart(s) 50 may be provided, such as through a wired connection or wireless IR or  [0091] “medical institution may utilize more than one work station 70 where each work station is coupled to server 20 and provides authorized users with access to the workflow program” and [0060] “medicine cabinet 30 may be alternatively located in the central pharmacy”).

While Haitin teaches that the workflow program at the medicine cabinet is linked to the pharmacy computer [0089] and can output ([0089] “current inventories in each ward cabinet”), Haitin does not specifically teach such that the patient-specific database tracks respective values indicating quantities of the medication in different locations within the healthcare facility independent of the total stock of the medication stored in the central inventory database.  Caputo, in the same field of art, teaches ([0125] “the data held on the local data base 352 (on local memory 354) may depend on the location/specialty/facility using the computer system 346. In one embodiment, the remote database 362 at the server 360 may serve as a main database and contain data and formulary for all medical articles for all medical locations/facilities/specialties. The local data base 352 may maintain a copy of the portion of data held on the remote data base 362 that is most relevant to the computer system 346, but can access the remote data base 362 when encountering medical items, medical containers, or other inventory for different facilities/specialties/locations” and [0121] “”patient database” of the medical articles stocked on the cart for the particular patient and that database is accessible from the cart”). 
It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective file date that a snapshot of hospital-wide inventory information could be available to a cart operator (nurse), as taught by Caputo, when the cart is at a patient’s bedside and not docked at the medicine cabinet in the system taught by Haitin to get instant information 

Regarding Claims 3 and 6:
Haitin in view of Caputo teaches all of the elements of Claims 1 and 4. Haitin also teaches (Original) The medication system of claim 1, wherein the different locations include at least one of the compartment, a medication base station, and a mobile workstation. ([0085] “The workflow program also independently calculates and maintains a running inventory of the contents of medicine cabinet 30, …the workflow program also maintains a list of the different kinds of medications and their locations in the matrix of drawers in the respective cabinet”). 

Regarding Claims 8 and 14:
Haitin in view of Caputo teaches all of the elements of Claims 7 and 13.  Haitin also teaches (Currently Amended) The medication system of claim 1, wherein the control module is configured to transmit a medication restock request to at least one of the central pharmacy and a supplier based on the patient-specific database.   ([0137] “cart 50 is coupled to cabinet 30 for transmitting said information to server 20” and [0141] “the workflow program maintains the inventory of medicine cabinet 30 associated therewith. Accordingly, whenever the workflow program detects a "low level" of medication in one of drawers 31, this fact is displayed for the responsible healthcare attendant on display 74 and automatically ordered from the pharmacy via forms, or via a communication channel between the pharmacy computer and the workflow program”).

Regarding Claims 9 and 15:
 	Haitin in view of Caputo teaches all of the elements of Claims 1 and 4.  Haitin also teaches (Currently Amended) The medication system of claim 1, wherein the control module is configured to transmit the medication restock request if the updated patient- specific database indicates that the quantity of the medication located in the medication base station is less than a threshold.  ([0089] “replenishing level”).

Regarding Claims 10 and 16:
 Haitin in view of Caputo teaches all of the elements of Claims 1, 4, 8 and 14.  Haitin also teaches  (Original) The medication system of claim 8, wherein the medication restock request corresponds to a request to restock the medication base station.  ([0141] “the workflow program maintains the inventory of medicine cabinet 30 associated therewith. Accordingly, whenever the workflow program detects a "low level" of medication in one of drawers 31, this fact is displayed for the responsible healthcare attendant on display 74 and automatically ordered from the pharmacy via forms, or via a communication channel between the pharmacy computer and the workflow program”).

Regarding Claims 19 and 21:
 	Haitin in view of Caputo teaches all of the elements of Claims 1 and 4.  Haitin also teaches (New) The medication system of claim 1, wherein the inventory message is wirelessly transmitted from the mobile workstation to the central inventory database in response to recording that the medication has been administered or wasted. ([0137] “cart 50 is coupled to cabinet 30 for transmitting said information to server 20” and [0090] “workflow program 


Regarding Claims 20 and 22:

Haitin in view of Caputo teaches all of the elements of Claims 1 and 4.  Haitin also teaches (New) The medication method of claim 1, wherein the inventory message is wirelessly transmitted from the mobile workstation to the central inventory database independent of the base station. ([0099] “wireless” and [0074] “cart 50 may communicate directly with server 20 through a direct network connection or through a wireless IR or RF connection” and [0040] “central server 20…comprises a database 22 and a server processor 23” and [0042] “server 20 is preferably separate from other components, the functionality of server 20 may reside on a workstation 70… although server 20 is shown to be coupled to cabinet 30 and workstation 70, in an alternative embodiment, server 20 may communicate with all system components through a wire connection or wireless RF or IR connection).

Claims 11, 12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2003/0120384 (Haitin) in view of U.S. Patent Publication 2014/0197954 (Caputo) further in view of U.S. Patent 6,021,392 (Lester).

Regarding Claims 11 and 17:
 	Haitin in view of Caputo teaches all of the elements of Claims 1 and 4.  Haitin does not specifically teach (Currently Amended) The medication system of laim 1, wherein the control module is configured to transmit a medication reorder request to a supplier based on the updated patient-specific database.   Lester, in the same field of art, teaches ([Column 3, lines 49-53] “The present invention may also include a second computer located at a drug supplier facility, with the second computer in electronic communication with the first computer, and the second computer being adapted to receive an electronic purchase order from the first computer” and [Column 4, lines 63-66] “A third area of the present invention is at the various nursing stations 16 within the health care facility, primarily at drug dispensing machines ("DDMs") 18 located at nursing stations” and [Column 5, lines 6-10] “there may be data sharing and communication between the drug dispensing machine software program and the drug distribution software program”).

Regarding Claims 12 and 18:
 	Haitin in view of Caputo teaches all of the elements of Claims 1, 4, 11 and 17. While Haitin teaches threshold ([0089] “replenishing level”), Haitin does not specifically teach (Currently Amended) The medication system of claim 11, wherein the control module is configured to transmit the medication reorder request if the central inventory database indicates that the total stock of the medication in the healthcare facility is less than a threshold.  Lester teaches ([Column 9, line 52] “Default Ordering Threshold”).

It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to add the capability and information of medication items available at outside vendors, as taught by Lester, to the information available to the cart and base station system taught by Haitin in view of Caputo to enable rapid procurement of items not available or not stocked by the central pharmacy but prescribed by a treating physician to increase treatment options available to patients.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.S.B./Examiner, Art Unit 3687           

/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687